Lumpkin, J.,
concurring specially. I concur in the judgment rendered in this case, but I can not concur in all the reasoning hy which that result is reached.- Especially is this true as to the third division of the opinion. “The owner of a mill, whose dam and machinery are suited to the size and capacity of the stream, has a right to the reasonable use of the water to propel his machinery, but he must detain it no longer than is necessary for its ■profitable enjoyment, and he must return it to its natural channel before it passes upon the land of the proprietor below.” Pool v. Lewis, 41 Ga. 162 (5 Am. R. 526). Every dam necessarily impedes to some extent the flow of the water. There is some evaporation from every mill-pond. If the temporary and reasonable detention of water for the purposes of generating power to operate the mill constitute a positive tort, the result would be paralysis to the manufacturing interests of the State, which can not operate without some detention of water, and consequent loss by evaporation. If the owner of the mill has a right to detain the water reasonably for its profitable enjoyment, the mere allegation that .he detained it longer than was reasonable would not constitute a case falling within the class of “positive and continuous torts” referred to in the Civil Code, §3802, which would free the lower mill owner from any necessity or duty to use ordinary care. Whatever those words may mean, I do not think that they apply to a case where a person has a right to do a thing reasonably (the thing itself being right, if reasonably exercised), because of a charge that the right was unreasonably exercised. The unreasonable exercise of a right more nearly approximates negligence than the commission of a positive, direct, or wilful tort. If unreasonable exercise of a right is to be classified rather with negligent torts than those which the code calls “positive and continuous,” unquestionably the rule which requires the exercise of ordinary care •on the part of the person claiming to be injured in order to lessen the damages applies. This is quite different from a case where water is actually hacked upon the land of another or caused to overflow his land. Such cases present instances of a direct invasion of the land itself. A person trespasses upon land as much by backing water upon it as he does by entering upon it himself. Thus, in the case of Athens Mfg. Co. v. Rucker, 80 Ga. 291 (4 S. E. 885), it was said: “If -this company raised their dam, thereby *255causing water in tbe creek to run over plaintiff’s land, and thereby injuring and damaging him, that was an invasion of his rights, and was a positive act on the part of the defendant, and not a case of negligence.” In Satterfield v. Rowan, 83 Ga. 187 (9 S. E. 677), the tortious act complained of was committed by carrying dirt and ore from a mine and washing it in a stream which flowed through the land of other parties, thus producing continued adulteration of such water. The adulteration of a stream, thereby carrying upon the plaintiff’s land foreign substances, or deleterious matter, is quite different from the detention of water for mill purposes, though claimed to be unreasonable. The plaintiff here does not complain as a mere riparian proprietor, using the water in the natural flow of the stream for ordinary uses, but as a mill owner of the hydraulic power capable of propelling machinery. He is not suing for damages resulting from a general depreciation in value of land by having water taken from it, but for injury to his mill and the water privileges connected therewith. When he contends that the damages which he has suffered have resulted from the conduct of the defendant, certainly it would be competent to reply by showing that they resulted, not from the conduct of the defendant, but because the plaintiff had built no dam for the purpose of running his mill, or that he had built a totally insufficient dam for that purpose, or that he had allowed his dam to rot down, or that he had permitted a hole to exist in it through which the water escaped, when, if he had built the dam or repaired it or stopped the hole, he would not have been damaged. In other words, it is competent to show that the damage resulted, not wholly or partly from the plaintiff’s conduct, but wholly or partly from the defendant’s conduct; or that it was not the defendant’s dam which caused the damage, but the hole in the plaintiff’s dam; and that if he had exercised ordinary care, he would not have suffered the injury on account of which he complains. In Grant v. Kuglar, 81 Ga. 637 (8 S. E. 378, 3 L. R. A. 606, 12 Am. St. R. 348), it was said that sections 2227, 2231, 2232, 3018 of the former code ,(but erroneously printed 2327, 2331, 2332, referring to what is now embodied in sections 3057, 3061, 3062, and 3879 of the Code of 1895) made no substantial change in the common-law rights of landowners, with respect to ditching out and protecting their property. And see White v. East Lake *256Land Co., 96 Ga. 417 (23 S. E. 393, 51 Am. St. R. 141); Coldwell v. Sanderson, 69 Wis. 52 (28 N. W. 232, 33 N. W. 591).
I am authorized to state that Mr. Justice Atkinson concurs with me in the views above expressed.